Citation Nr: 0106192	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-01 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an original disability rating higher than 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


INTRODUCTION

The veteran served on active duty between 1964 and 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for PTSD and 
assigned 30 percent disability evaluation.

REMAND

This case must be remanded to the RO to comply with 
procedural matters.  

In a statement received at the Board while the appeal was 
pending, in February 2001, the veteran clearly expressed his 
desire to appear at a videoconference hearing before a member 
of the Board at the RO.   Since hearings before the Board at 
field facilities are scheduled by the RO (See 38 C.F.R. 
§ 20.704(a) (2000)), the Board is herein remanding the case 
for the purpose of satisfying this procedural due process 
obligation.  

The Board further notes that there has been a recent 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  This change in the law is applicable to 
all claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  Because of this change in the law, a remand is 
required for compliance with any applicable notice and duty 
to assist provisions contained in the new law.  

Accordingly, this case is REMANDED for the following 
development:

1.   The RO must review the claims file 
and ensure that any and all notification 
requirements and/or development actions 
applicable to the veteran's claim and 
required by the Veterans Claims Assistance 
Act of 2000 are completed.  For further 
guidance on the processing of claims in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.   Thereafter, and if the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue on appeal.          

3.  Upon completion of the above, the RO 
should make the necessary arrangements to 
schedule the veteran to appear at a 
hearing to be conducted by a member of 
the Board with the use video conferencing 
techniques.  The RO should notify the 
veteran of the date, time and place of 
such a hearing by letter mailed to his 
current address of record.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, the case should be returned to the Board, if in 
order. The purpose of this REMAND is to comply with due 
process requirements. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



